DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 2-9 and 13-20) in the reply filed on 11/24/21 is acknowledged.
Newly submitted claims 21-24 directed to an invention that is independent or distinct from the invention originally claimed because the claims pertain to a method performed by a server which is distinct from the method performed by a UE in claims 2-9 and 13-20.  The server and UE may be regarded as subcombinations useable together which are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the server has separate utility such as generating a positioning protocol message that includes an observed time difference of arrival (OTDOA) cell information list data information element (IE), the IE including a physical cell identifier of a cell in the cellular communications network and identifiers of one or more transmission points (TPs) in the cellular communications network which is not performed by the UE.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/29/21, 5/7/21, and 11/30/20 are being considered by the examiner.

Response to Amendment
This office action is in response to amendment filed on 11/24/21.  Claims 2-9 and 12-24 are currently pending, of which, claims 21-24 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-9 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “receiving, by the UE, a positioning protocol message that includes an observed time difference of arrival (OTDOA) cell information list data information element, the information element (IE) including a physical cell identifier of a cell in the cellular communications network and identifiers of one or more transmission points (TPs) in the cellular communications network (emphasis added)” which is not described in the specification or in the originally filed claims of parent application 15/301,352 and PCT/CN014/080672 for which the application claims benefit.  The specification at best discloses “The LBS server 152 may provide assistance data reference cell information, for example, information about a cell provided by eNB 120, to the UE 112 in an  OTDOA-ReferenceCelllnfolE. Figure 4 illustrates an OTDOA-ReferenceCelllnfolE 400 in accordance with some embodiments. The OTDOA-ReferenceCellInfoIE 400 may include a list of positioning parameters of a reference cell, which may or may not be a serving cell of the UE. Similar to the OTDOA-NeighborCellInfoListlE 300, OTDOA-ReferenceCelllnfoIE 400 may include one or more virtualRRHIDs that respectively correspond to RRHs of the reference cell, for example, a cell provided by CoMP system 124” [p. 5, lines 28-33, p. 6, lines 1-3].  According to this disclosure, the OTDOA-ReferenceCelllnfoIE includes one or more virtualRRHIDs, but does not describe that a virtualRRHID includes or is generated from “a physical cell identifier of a cell in the cellular communications network and identifiers of one or more transmission points (TPs) in the cellular communications network” as claimed.
Claim 2 further recites “receiving, by the UE, a positioning reference signal (PRS) from a first TP of the one or more TPs, wherein the PRS is generated using an identifier of the first TP and the physical cell identifier of the cell (emphasis added); obtaining, by the UE from the IE in the positioning protocol message, the physical cell identifier and the identifier of the first TP (emphasis added); and processing, by the UE, the PRS using the physical cell identifier and the identifier of the first TP (emphasis added) obtained from the IE in the positioning protocol message”.  These limitations suggest that the UE receives and processes a PRS from a first TP that is generated using an identifier of the first TP and the physical identifier of the cell.  The specification at best discloses “The positioning measurement circuitry 508 may observe the PRS sent from the RRH 128 (and other transmission points in the RAN 104). an identifier of the first TP and the physical cell identifier of the cell” as claimed.
Claim 12 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claims 3-9 and 14-20 are rejected by virtue of their dependence on a rejected base claim(s).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647